Per Curiam.

Plaintiff, who is not an attorney, but appears pro se, has included in one complaint four possible causes of *11action — (1) for damages for breach of section 84 of the Mental Hygiene Law; (2) for damages for breach of section 352 of the Civil Practice Act; (3) for damages for libel for allegedly false statements in the letter of December 24, 1938; and (4) a cause of action for another alleged libel in the publication of statements in the so-called hospital summary. The last cause of action is clearly insufficient as plaintiff fails to set forth the words constituting the alleged libel. (Locke v. Benton & Bowles, Inc., 253 App. Div. 369.)
By the orders appealed from, plaintiff has been given leave to replead. If she relies on (1), (2) and (3) above she must separately state and number each cause of action. If she relies on the alleged libel in connection with the hospital summary, that must also be separately stated and numbered; the words constituting the libel must be set forth, otherwise that alleged cause of action will be dismissed- without leave to replead. Plaintiff claims that the libelous words are so shocking and scandalous that they should not receive publicity. If that is so, on filing her complaint, she may move to have the court seal the papers.
The orders appealed from should be affirmed, with twenty dollars costs and disbursements, with leave to plaintiff to serve a further amended complaint in accordance with this opinion' within twenty days after the service of a copy of the order to be entered herein upon payment of said costs.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Orders unanimously affirmed, each with ten dollars costs and disbursements, with leave to the plaintiff to serve a further amended complaint within twenty days after service of order upon payment of said costs.